PER CURIAM This case was decided by the Court of Appeals by opinion delivered on December 12, 1979. A petition for rehearing was filed on December 20, 1979 and denied on January 16, 1979. Thereafter, a petition for review was filed in this court on January 25, 1980, and inadvertently docketed. The petition for review is denied and ordered stricken from the docket because it was not timely filed. Rule 29(6) of the Rules of the Supreme Court and Court of Appeals clearly provides that a petition for review by the Supreme Court of a decision of the Court of Appeals must be filed within 17 calendar days from the date of the decision. The last day for filing a petition for review in this case was December 29, 1979.